DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “two guide elements” in claim 42.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7, 9, 10, 16, 17, 25, 26, 28, 29 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Jonathan Zhang (US CN204236294) in view of Pfahler et al. (US 2006/0138811). Text references to Zhang are made with respect to an English translation made of record on the office action dated 11//03/2021.
In regard to claim 1, Zhang teaches a temperature management system for an occupant supporting device comprising:
an air distributing device (distribution layer 10) having body structure extending between opposing ends along a longitudinal axis (See fig. 2, 2a, 3, 4), wherein the air distributing device having an air inlet (12) and a first air outlet [14] located at opposing ends of the body structure (See ¶ 0056; fig. fig. 2, 2a, 3, 4);
a main power device (20) having an air outlet (24) connected to the air inlet (12) of the air distributing device (10) with an inlet duct (40), the main power device (20) having an air inlet (22) connected to the first air outlet (14) of the air distributing device (10) with an outlet duct (50), the main power device (20) circulating air through an air circulating circuit within the air distribution device [10] (See at least ¶ 0057; fig. 2, 2a, 2b); and
a temperature adjusting device (30) for adjusting a temperature of the air in the air-circulating circuit (See ¶ 0056-0057; 0068, 0070, 0076, 0081), wherein an airflow, which has been temperature adjusted by the temperature adjusting device and which flows out of the air outlet (24) of main power device (20), comprises at least a first portion of the air flow which flows through the inlet duct (40) and into the air inlet (12) of the air distributing device (10) and a second portion of the airflow which returns back to the air inlet (22) of the main power device 
Zhang teaches an air distributing device having body structure extending between opposing ends along a longitudinal axis, the air distributing device having an air inlet and first air outlet located at one opposing ends of the body structure, but does not teach the air distributing device a second air outlet, wherein all three of (the air inlet, the first air outlet and the second air outlet) are located adjacent to one another at one of the opposing ends of the body structure, and the main power device connected to the second air outlet.
However, Pfahler teaches a cushion for vehicle seat, comprising an air distributing device having body structure (11) extending between opposing ends along a longitudinal axis (see the annotated figure below fig. 2), the air distributing device comprising a plurality of inlets and outlets having a first air inlet, a first air outlet, and a second air outlet, wherein all of the inlets and outlets are located adjacent to one another at one of the opposing ends of the body structure. Pfahler further teaches a distribution device (20/22) connected to a first and a second air outlet (See figure 2 and 4). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to modify the distributing device of Zhang with an air distributing device that comprises a second air outlet connected to the main power device, wherein all three of (the air inlet, the first air outlet and the second air outlet) are located adjacent to one another at one of an opposing ends of the body structure, as taught by Pfahler, in order to improve the thermal efficiency by providing inlet and multiple outlet so as to move a large amount of air to provide a good cooling/heating effect for the seat surface.

    PNG
    media_image1.png
    447
    649
    media_image1.png
    Greyscale

In regard to claim 2, Zhang the temperature management system of claim 1, wherein the first portion which flows into the air distributing device (10), partially or entirely, will not return back to the main power device (¶ 0020, 0063-0066; fig. 2, 2a, 2b).
In regard to claim 3, Zhang the temperature management system of claim 2, wherein the second portion which flows out of the first air outlet of the main power device (10) directly returns back to the air inlet of the main power device (¶ 0020, 0063-0066; fig. 2, 2a, 2b).
In regard to claim 4, Zhang the temperature management system of claim 1, wherein the first portion comprises an entirety of the airflow which has been temperature adjusted by the temperature adjusting device (30) and which flows out of the main power device (20), the second portion is a portion of or an entirety of the first portion, and at least a portion of or an entirety of the airflow flowing out of the air distributing device returns back to the main power device (¶ 0020, 0063-0066; fig. 2, 2a, 2b).
In regard to claim 5, Zhang the temperature management system of claim 1, wherein the air distributing device (10) comprises air holes (16) at a side proximate to an occupant seating (10a) on the occupant supporting device, the air holes (16) being in communication with outside air (See fig. 2a; ¶ 0063).
In regard to claim 6, Zhang the temperature management system of claim 1, wherein the outlet duct (50) communicating the air distributing device (10) with the main power device (20) comprises air holes (16) for allowing the air within the air-circulating circuit to be air-exchanged with outside air (See fig. 2a; ¶ 0063-0064).
In regard to claim 7, Zhang the temperature management system of claim 1, wherein the temperature adjusting device (30) is provided at the first air outlet (24) and/or the second air outlet (as modified above) of the main power device (20), and the airflow in the temperature management system flows out of the main power device (20) after the temperature of the air has been adjusted, and wherein the temperature adjusting device is a thermoelectrical device [60] (See at least ¶ 0056-0057, 0061, 0067-0070; fig. 2, 2b and 3).
In regard to claim 9, Zhang the temperature management system of claim 7, further comprising a ventilation path for the thermoelectrical device (60), wherein the ventilation path comprises an air inlet (62) and an air outlet (64) which are provided at a side of the air distributing device away from an occupant seating on the occupant supporting device and which are in communication with outside air (See ¶ 0071-0073), and the ventilation path further comprises an additional power device (See ¶ 0074).
In regard to claim 10, Zhang the temperature management system of claim 9, wherein the main power device (20, which is a fan ¶ 0067) and the additional power device are separate power device (¶ 0073) have the same (See ¶ 0073) or different structure. In this case, the structure being a fan for both powering devices.  
In regard to claim 16, Zhang the temperature management system of claim 1, wherein a side of the air distributing device facing towards an occupant seating on the occupant supporting 
In regard to claim 17, Zhang the temperature management system of claim 1, wherein a side of the air distributing device facing towards an occupant seating on the occupant supporting device is configured as a mat layer (seat cushion made of foam material) which is in direct contact with the occupant (See ¶ 0049, 0066).
In regard to claim 25, Zhang the temperature management system of claim 1, wherein the air distributing device comprises first (10a) and second (10b) air distributing devices (10), and wherein the first portion of the air flow flows into the first and second air distributing devices from the main power device (20) and returns back to the main power device after flowing out of the first and second air distributing devices (See fig. 2, 3; ¶ 0014, 0078-0083).
In regard to claim 26, Zhang the temperature management system of claim 25, wherein the second air distributing device is connected with the first air distributing device in series, and wherein the first portion flows into the first air distributing device from the main power device, the airflow flowing out of the first air distributing device flows into the second air distributing device, and the airflow flowing out of the second air distributing device returns back to the main power device (See fig. 3; ¶ 0014, 0019, 0041, 0053, 0078).
In regard to claim 28, Zhang the temperature management system of claim 25, wherein the second air distributing device is connected with the first air distributing device in parallel, and wherein the first portion flows into the first and second air distributing devices at the same time from the main power device, and the airflow flowing out of both the first and second air distributing devices directly returns back to the main power device (See fig. 4; ¶ 0014, 0021, 0043, 0053).
In regard to claim 29, Zhang the temperature management system of claim 28, wherein a first outlet duct (50a) from an air outlet of the first air distributing device and a second outlet duct (50b) from an air outlet of the second air distributing device are in direct communication with the main power device independently, or a first outlet duct (50a) from an air outlet of the first air distributing device and a second outlet duct (50b) from an air outlet of the second air distributing device are integrated into a single overall outlet duct which is in direct communication with the main power device (See at least ¶ 0084).
In regard to claim 39, Zhang the temperature management system of claim 1, further comprising a ventilation path for the temperature adjusting device (30/60), wherein the ventilation path comprises an air inlet (62) and an air outlet (64) which are provided at a side of the air distributing device away from an occupant seating on the occupant supporting device (See ¶ 0071-0073).
In regard to claim 40, Zhang in view of Pfahler teaches the temperature management system of claim 1, wherein the air inlet is located in between the air outlet and the second air outlet (See Pfahler annotated fig. 2 above). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to modify the distributing device of Zhang with the air inlet is located in between the air outlet and the second air outlet, as taught by Pfahler, in order to improve the thermal efficiency by providing multiple outlet so as to remove a large amount of returned air to provide a good cooling/heating effect for the seat surface.
In regard to claim 41, Zhang in view of Pfahler teaches the temperature management system of claim 40, wherein the air flow flows into the air distributing device along the central longitudinal axis and then turns and flows in an opposite direction along opposing edges of the .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Pfahler as applied to claim 9 above, and further in view of Petrovski (US 2014/0305625).
In regard to claim 11, Zhang the temperature management system of claim 9, but does not explicitly teach the main power device and the additional power device are provided by a single common power device with two air inlets and two air outlets.
However, Petrovski teaches a climate control apparatus for a climate control system for seats, wherein the system comprises a thermoelectrical device (modules 92A, 92B) that includes a waste heat exchanger 100A, 100B that extends from the thermoelectric device 94A, 94B generally opposite the main heat exchanger 96A, 96B, wherein a pumping device 102A, 102B is preferably associated with each thermal module 92A, 92B for directing fluid over the main and/or waste heat exchangers 96A, 96B, 100A, 100B.  The pumping devices 102A, 102B may comprise an electrical fan or blower, such as, for example, an axial blower and/or radial fan (see ¶ 0041; fig. 4). Therefore it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the main power device and the additional power device of Zhang with a single common power device with two air inlets and two air outlets based on the teaching of Petrovski since it has been shown that combining prior .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Pfahler as applied to claim 17 above, and further in view of Brennan et al. (US 2007/0158994).
In regard to claim 18, Zhang the temperature management system of claim 17, wherein the air distributing device further comprises a spacer layer in direct contact with the mat layer, a heater layer in direct contact with the spacer layer, and a bottom PU layer in direct contact with the heater layer, wherein the spacer layer, the heater layer, and the bottom PU layer are sewed to the mat layer in a hermetic manner; the bottom PU layer is hermetically engaged to a foam layer of the occupant supporting device; and the bottom PU layer is hermetically engaged to the foam layer by means of a seal with adhesive at opposite sides of the seal.
However, Brennan teaches an automotive vehicle seating comfort system, wherein the seating comprises a spacer layer (82) in direct contact with a mat layer (80), a heater layer (28) in direct contact with the spacer layer, and a bottom PU layer (30, ¶ 0016) in direct contact with the heater layer and the bottom PU layer is hermetically engaged to a foam layer (foam cushion 54) by means of a seal with adhesive (see fig. 2; ¶ 0015-0018, 0021-0026). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to modify the distributing device (the seating) of Zhang with an air distributing device that comprises a spacer layer in direct contact with the mat layer, a heater layer in direct contact with the spacer layer, and a bottom PU layer in direct contact with the .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Pfahler and Brennan as applied to claim 18 above, and further in view of Marquette et al. (US 2013/0097777).
In regard to claim 19, Zhang teaches the temperature management system of claim 18, wherein Zhang, as modified above, teaches the air distribution device comprising a spacer layer, a heater layer and the bottom PU layer, but does not explicitly teaches the spacer layer, the heater layer, and the bottom PU layer are sewed to the mat layer in a hermetic manner; the bottom PU layer is hermetically engaged to a foam layer of the occupant supporting device; and the bottom PU layer is hermetically engaged to the foam layer by means of a seal with adhesive at opposite sides of the seal. However, Marquette teaches a seat portion or a backrest portion seating assembly comprises an attachment surface 1346 wherein the attachment surface 1346 can comprise a hook-and-loop fastener (e.g., Velcro), adhesives, adhesive strips and/or any other connection method or device. In addition, for any of the embodiments disclosed herein, the use of hook-and-loop fasteners, adhesive strips, other adhesives and/or the like can be used to secure one or more portion of a climate control system (e.g., spacer, scrim comfort layer, film, heating mat or other heating device, etc.) to each other and/or to another portion of the seat assembly (e.g., a recessed area, another portion of the cushion, etc. (See Marquette at least ¶ 0136). Therefore it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the modified air distribution device of Zhang by sewing and hermetically (air tight) engaging the layers and the foam of the vehicle seating based . 

Claims 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Pfahler as applied to claim 41 above, and further in view of Pfahler (US 6,626,488) hereinafter Pfahler 488.
In regard to claim 42, Zhang the temperature management system of claim 41, wherein Zhang as modified above teaches Pfahler the air distributing device comprises two guiding grove (channel 18) for guiding the airflow from the air inlet to air outlet and the second air outlet (See Pfahler, ¶ 0019, fig. 2), but does not explicitly the air distributing device comprises two guide elements for guiding the airflow from the air inlet to air outlet and the second air outlet.
However, Pfahler 488 teaches a cushion for vehicle seat, comprising an air distributing device having body structure (e.g., 13, 14) extending between opposing ends (12 and 18) along a longitudinal axis (see fig. 1), the air distributing device comprising an inlet (23) and outlets, wherein the air distributing device comprises guide element (27) for guiding the airflow from the air inlet (23) to air outlets (See the annotated figure below and fig. 3, 4; col. 3, lines 45 to col. 4, line 17). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to modify the distributing device of Zhang by implement guide elements inside the guiding groves, in view of the teachings of Pfahler 488, in order to provide a solid structure to guide the air through the distribution device (See col. 2, lines 15-35). 

    PNG
    media_image2.png
    698
    693
    media_image2.png
    Greyscale

In regard to claim 43, Zhang in view of Pfahler 488 teaches the temperature management system of claim 42, wherein the two guide elements (as modified above) extend from the end (12) of the air distributing device that includes the air inlet towards the other opposing end (18) of the air distributing device (See the annotated figure of Pfahler 488 above). 
In regard to claim 44, Zhang in view of Pfahler 488 teaches the temperature management system of claim 43, wherein the two guide elements (as modified above) are free from extending all the way to the other opposing end (18) of the air distributing device (See Pfahler 488, fig. 1; col. 3, lines 45 to col. 4, line 17).

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection (See the rejections above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763